Title: To James Madison from George Davis, 13 September 1807
From: Davis, George
To: Madison, James



Sir,
Tripoli 13. September 1807.

Under other circumstances than those in which I actually find myself, the unaccountable delay in the return of the Hornet (as promised by Capt. Campbell) would prove to me a source of much uneasiness.
The Bashaw has been pleased to honor me with a considerable portion of his confidence, and I feel no doubt of being able to maintain the respectable and friendly footing on which I am placed.  Without this, my embarrassment would be great, between the solicitations of the family of Ahmet Caramanli at Tripoli, the uneasiness and importunity of the father at Syracuse, the suspicions which are still kept alive as to the uncertainty of their departure, and the exertions of jealous Consuls to ward off their own difficulties by involving others.
I received a few days since, three letters from the Ex-Bashaw, who, at the same time, addressed the English Consul, soliciting his interference for the recovery of his family.  Copies of his Excellency’s letters and my answer are enclosed.
I wrote to Consul Genl. Lear, on the 17. May and 29. of June, stating the impossibility of negociating a bill on Algiers, and requesting him to forward me, by the way of Malta, the sum of four thousand dollars.  I am still without any advices from that quarter, and have been destitute of public funds since the 1. of June.
The sum requested from the Consul Genl. was for defraying the ordinary expences of the Consulate as well as to meet the engagements I had entered into with 
1006 206, 
mentioned in my letter of the 2. of June, and which should be fulfilled on the departure of the family.  The expences incurred by him are stated at 
1016 117 637 244 305s.  
He has advised me to give 
60 244 3050 
in cloth to 
1006 1445_1492 831 
and the remainder he promises shall go to the family on their leaving Tripoli.
The only mode in which I can be supplied with funds, at this time, is, to give a draft on Algiers and receive one on Malta at a discount of 6 P Cent.  The draft on Malta cannot be sold at less than 5 Pct. below par; in addition to which there is one Pct. for brokerage and 2 Pct. commission at Malta, for receiving and paying the bills.  I mention these minute circumstances to show the difficulty and loss which must attend my acting upon the credit given me at Algiers, and which I should have been compelled to do before this, but for a private credit on Leghorn.
Extracts from the Journal are herewith enclosed.  With profound respect & consideration, I have the honor to be, Sir, Your Mo: Obt servt

George Davis

